On October 30, 1996, it was the sentence and judgment of the Court as follows: 1. That the defendant, Thomas Bradley Moritz, is guilty of the crime of Attempted Sexual Intercourse Without Consent, a Felony, in violation of Section 45-4-103 M.C.A.; 2. That the defendant'shall be imprisoned in the Montana State Prison at Deer Lodge, MT, for a period of twenty (20) years, with seven (7) years suspended on the conditions set forth in the October 30, 1996 judgment. The defendant is not to be considered for parole until he has successfully completed both Phase I and II of the State Prison’s Sex Offender Treatment Program, Chemical Dependency Program, and the Moral Reconation Therapy Program. The defendant shall receive credit for 246 days for jail time served prior to sentencing.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Thomas B. Moritz for representing himself in this matter.